EXHIBIT 10.84
[FTI Palladium Partners Letterhead]
March 25, 2008
James Li
CEO
Syntax-Brillian Corporation
20480 E Business Parkway
City of Industry, CA 91789
Dear Board:
1. Introduction
This letter confirms the engagement of FTI Consulting, Inc (“FTI”) by
Syntax-Brillian Corporation (“you,” “your” or “SBC” or the “Company”) to provide
certain employees to the Company to assist it with the services described below
(the “Engagement”). This letter of engagement and the related supporting
schedules constitute the engagement contract (the “Engagement Contract”)
pursuant to which the Services will be provided.
2. Scope of Services
To the extent requested by you, FTI will provide the following individuals to
work with you and your team in connection with the services (the “Services”)
outlined below:

  •   Provide the services of Greg Rayburn (“Rayburn”) to serve as the interim
chief operating officer (the “COO”) of the Company, reporting directly to the
Board of Directors and to the Chief Executive Officer. Rayburn will lead and
direct an operational turnaround of the Company. In the capacity of interim COO
Rayburn will enjoy the same full and free access to the Board of Directors and
its Committees as other members of the senior management of SBC as specified in
the Corporate Governance Guidelines of the Board of Directors and, to the extent
determined by the Board of Directors from time to time, will be granted the
right to attend and participate (but not vote) in the meetings of the Company’s
Board of Directors, or its Committees, as an observer (it being understood that
the Board of Directors of the Company may from time to time meet in “executive
session” or otherwise ask that certain or all non-directors not attend such
meeting or a portion thereof) (such role referred to as “Board Observer”). The
COO shall be considered to stand within the attorney client privilege among or
between the Company and its counsel.     •   Provide the services of Kyle Boyle
(“Boyle”) and Michael Tucker (“Tucker”) to serve as the temporary employees (the
“Temporary Employees”) of the Company,

 



--------------------------------------------------------------------------------



 



      with Boyle reporting directly to Rayburn and with Tucker reporting
directly to the Chief Financial Officer; The Temporary Employees shall be
considered to stand within the attorney client privilege among or between the
Company and its counsel; and     •   To the extent determined by mutual
agreement of you and Rayburn, provide the services of other Temporary Employees
to support Rayburn in his role and in the accomplishment of the following
specific aspects of the Services in coordination with the Company’s senior
management and assigned permanent employees:

  1.   Work with management to further identify and implement both short-term
and long-term process improvement and control initiatives within the
organization; and     2.   Assist management, if required, in the development of
and implementation of cash management strategies, tactics and processes; and    
3.   Assist in the communication and/or negotiation with outside constituents
including lenders, customers and suppliers; and     4.   Assist in any
re-financing of senior debt; and     5.   Assist in any sale or purchase of
significant assets or business segments; and     6.   Assist in the preparation
and analysis of operating and financial budgets if required; and     7.   Assist
management, if required, with the development of a business plan, and such other
related forecasts to be utilized during negotiations with outside constituencies
or by the Company for other corporate purposes; and     8.   Have responsibility
for managing the Credit Parties’ restructuring process including, without
limitation, assisting in (a) developing possible restructuring plans or
strategic alternatives for maximizing enterprise value and (b) negotiating with
the Credit Parties’ lenders, vendors, suppliers, and other stakeholders in
connection with any restructuring, including with respect to interim, permanent,
bridge or other refinancing, and any restructuring or reorganization.     9.  
Provide such other similar services as may be requested by the Board of
Directors.

We will keep you informed as to our staffing and will not add additional
Temporary Employees to the assignment beyond our current staffing levels without
first obtaining your consent that such additional resources are required and do
not duplicate the

 



--------------------------------------------------------------------------------



 



activities of other employees or professionals. Moreover, we will attempt to
utilize Company personnel to fulfill such roles and will take such steps as may
be necessary to avoid duplication with the Company’s other professionals.
Furthermore, we will obtain your consent as to the areas of responsibility being
filled by all Temporary Employees and will adjust the staffing level upwards or
downwards as you direct.
In addition to these specific services, we understand that at your request and
to the extent appropriate, such Temporary Employees may be asked to participate
in meetings and discussions with the Company, its lenders, other constituencies
and their respective professionals.
The Services of the Temporary Employees may be performed by FTI or by any
subsidiary of FTI, as FTI shall determine in consultation with the Company. FTI
may also provide, with the prior approval of the Company, non-officer Services
through agents or independent contractors. References herein to FTI and its
employees shall be deemed to apply also, unless the context shall otherwise
indicate, to employees of each such subsidiary and to any such agents or
independent contractors and their employees. Additionally, each Temporary
Employee and FTI or FTI Subsidiary employee, agent, or independent contractor
assigned to the Services for the Company shall also agree to abide by the terms
and conditions of all policies and procedures of the Company, including without
limitation the Company’s Business Conduct Policy, Corporate Governance
Guidelines, Code of Ethics and Whistleblower Policy.
3. No Assurance on Financial Data
Because of the time and scope limitations implicit in this Engagement, the depth
of our analyses and verification of the data is significantly limited. We
understand that our Temporary Employees are not being requested to perform an
audit or to apply generally accepted auditing standards or procedures. We
further understand that all of our professionals are entitled, except in the
event that it is unreasonable to do so, to rely on the accuracy and validity of
the data disclosed to us or supplied to us by the Company’s officers, directors,
employees and agents. We will not be under any obligation to update data
submitted to us or extend our activities beyond the scope set forth herein,
unless we agree to do so upon your specific request. Further, due to the factors
referenced in this paragraph, any periodic oral and/or written reports provided
by us will not provide assurances concerning the integrity of the information
used in our analyses and on which our findings and advice to you may be based.
4. Privileged and Confidential Information and Work Product
The Company acknowledges that all advice (written or oral) given by the
Temporary Employees to the Company in connection with the Engagement is,
intended solely for the benefit and use of the Company (limited to the Board of
Directors and management) and we understand that the Company has agreed to treat
any ‘advice received from us, whether orally or in writing, confidential and,
except as provided in this Engagement

 



--------------------------------------------------------------------------------



 



Contract, will not publish, distribute or disclose in any manner any advice
developed by or received from us without our prior written approval (except to
the Company’s respective officers, directors, employees, agents, attorneys,
advisors lenders, or prospective lenders and persons who have a need to know
such information in order to perform services under this Engagement Contract).
Such approval shall not be unreasonably withheld. Our approval is not needed if
(a) the advice sought is required to be disclosed by law or by an order binding
on the Company or us, issued by a court having competent jurisdiction over the
Company or us, as applicable (unless such order specifies that the advice to be
disclosed is to be placed under seal) provided however that the Company shall
provide FTI with prompt written notice of such requirement, (b) such information
is otherwise publicly available, (c) the disclosure is of information in the
possession of the Company prior to this Engagement or is independently developed
by the Company, or (d) the disclosure is of information acquired from a third
party who, to the Company’s knowledge owes no obligation of confidence with
respect to such information.
5. Fees
Our agreed upon compensation for services will be based on the time incurred by
FTI personnel multiplied by our standard hourly rates, summarized as follows

         
Senior Managing Directors
  $ 525-715  
Directors/Managing Directors
    425-620  
Associates/Consultants
    235-440  
Administrative/Paraprofessionals
    100-180  

Hourly rates are generally revised periodically. We will notify you of any such
changes to our rates. Note that we do not provide assurance regarding the
outcome of our work and our fees will not be contingent on the results of such
work.
It is understood that if employees of FTI are required to testify at any
administrative or judicial proceeding relating to this matter (whether during
the term of this letter agreement or after termination), FTI will be compensated
by the Company at the regular hourly rates for each such employee, in effect at
the time.
In addition to the fees outlined above, FTI will bill for reasonable direct
expenses which are likely to be incurred on your behalf during this engagement.
Direct expenses include reasonable and customary out-of-pocket expenses which
are billed directly to the engagement such as certain telephone, overnight mail,
messenger, travel, meals, accommodations and other expenses specifically related
to the engagement.
We will require a retainer of $500,000 to be paid in connection with the
execution of this agreement. We typically hold this retainer and apply it to our
final bill for services with any excess then refunded to the Company. We reserve
the right, however, to apply the retainer to our fees as the engagement
proceeds.

 



--------------------------------------------------------------------------------



 



Invoices for fees and expenses incurred in connection with this Engagement may
be billed weekly, and are due upon receipt. If we do not receive payment of the
retainer or any invoice with in 5 days of the invoice date, we shall be
entitled, without prejudice to any other rights that we may have, including the
charging of interest at 1.5% per month, to immediately suspend provision of the
Services until all sums due are paid in full.
The Company agrees to promptly notify FTI if it extends (or solicits the
possible interest in receiving) an offer of employment to a principal or
employee of FTI involved in this Engagement and agrees that it will pay FTI a
cash fee, upon hiring, equal to 150% of the aggregate first year’s annualized
compensation, including any guaranteed or target bonus, to be paid to FTI’ s
former principal or employee that the Company or any of its subsidiaries or
affiliates hires at any time up to one year subsequent to the date of the final
invoice rendered by FTI with respect to this Engagement.
6. Conflicts of Interest
Based on the list of interested parties (the “Potentially Interested Parties”)
provided by you, we have undertaken a limited review of our records to determine
FTI’s professional relationships with the Company and its significant
parties-in-interest (officers, directors, and various lenders). FTI does work
for the lender SilverPoint Finance on unrelated matters (as well as various law
firms) and has in the past worked for SilverPoint Finance in connection with the
Company. From the results of such review, we are not aware of any conflicts of
interest or relationships that would preclude us from performing the above
Services for you.
As you know, however, we are a large consulting firm with numerous offices
throughout the United States. We are regularly engaged by new clients, which may
include one or more of the Potentially Interested Parties. We will not accept an
engagement that directly conflicts with this Engagement without your prior
written consent.
7. Limitation of Liability
The Company agrees to indemnify, hold harmless and defend FTI against any and
all losses, claims, damages, liabilities, penalties, judgments, awards, amounts
paid in settlement, reasonable out-of-pocket costs, fees, expenses and
disbursements including, without limitation, the reasonable out-of-pocket costs,
fees, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any action, suit, proceeding or investigation (whether or
not in connection with proceedings or litigation in which FTI is a party),
directly or indirectly caused by, relating to, based upon, arising out of or in
connection with the engagement of FTI by the Company or any services rendered
pursuant to such engagement; provided that the Company will not be responsible
for payment of indemnification amounts hereunder (and any indemnified person
shall reimburse the Company for indemnification amounts already paid) that are
determined by a final judgment of a court of competent jurisdiction to have
resulted from an indemnified person’s bad faith, self dealing, gross negligence
or willful misconduct.

 



--------------------------------------------------------------------------------



 



These indemnification provisions extend to the officers, directors, principals,
members, managers, stockholders, employees, representatives, agents and counsel
of FTI and shall survive the termination or expiration of the engagement. The
contract rights to indemnification conferred in this paragraph shall not be
exclusive of any other right that any indemnified person may have or hereafter
acquire under any statute, agreement, order of a bankruptcy court or pursuant to
any directors and officers liability insurance policy (including any such policy
identified in Schedule I). The Company shall also reimburse any indemnified
person for all reasonable out-of-pocket expenses incurred in connection with
enforcing such indemnified person’s rights under this letter agreement.
In addition to the above indemnification, FTI personnel serving as employees of
the Company will be entitled to the benefit of the most favorable indemnities
provided by the Company to its officers and directors, whether under the
Company’s by-laws, certificate of incorporation, by contract or otherwise.
The Company agrees that it will use its commercially reasonable efforts to
obtain Directors and Officers insurance and that should such insurance be
obtained, it specifically will include and cover Rayburn (and any other employee
of FTI who, at the request of the Board of Directors of the Company, FTI agrees
will serve as an officer of the Company) under the Company’s policies for
directors’ and officers’ insurance. The Company agrees to also maintain
insurance coverage for Rayburn for a period of not less than two (2) years
following the date of termination of such FTI employee’s services hereunder. The
provisions of this section 7 are in the nature of contractual obligations and no
change in applicable law or the Company’s charter, by-laws or other
organizational documents or policies shall affect any of Rayburn’s rights
hereunder. The obligations of the parties as reflected herein shall survive the
termination of the Engagement.
The parties intend that an independent contractor relationship will be created
by this letter agreement. As an independent contractor, FTI will have complete
and exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. None of FTI’s employees serving
as a Temporary Employee, including Rayburn as COO of the Company, will be
entitled to receive from the Company any salary, bonus, compensation, vacation
pay, sick leave, retirement, pension or social security benefits, workers
compensation, disability, unemployment insurance benefits or any other Company
employee benefits. FTI will be responsible for all employment, withholding,
income and other taxes incurred in connection with the operation and conduct of
its business (including those related to the Temporary Employees).
8. Waiver of Jury Trial/Dispute Resolution
The Company agrees that neither it nor any of its assignees or successors shall
(a) seek a jury trial in any lawsuit, proceeding, counterclaim or any other
action based upon or arising out of or in connection with the engagement of FTI
by the Company or any

 



--------------------------------------------------------------------------------



 



services rendered pursuant to such engagement or (b) seek to consolidate any
such action with any other action in which a jury trial cannot be or has not
been waived. The provisions of this paragraph have been fully discussed by the
Company and FTI and shall be subject to no exceptions.
9. Term of Engagement
This letter agreement shall be effective as of the date hereof and shall
continue in effect until termination or completion of our engagement hereunder.
Either the Board or Directors (or duly authorized subcommittees of the Board of
Directors) or we may terminate this letter agreement and our engagement at any
time upon the giving of at least ten (10) business days prior written notice to
the other party or immediately by either party for Cause or upon a material
breach of this Agreement by the other party. Termination shall not affect our
right to receive payment for services performed, reimbursement for reasonable
out-of-pocket expenses properly incurred (in accordance with the terms of this
letter agreement), except in the event of a termination by the Company for Cause
or due to a material breach by FTI of this Agreement, or the Company’s
obligations under section 7 herein. In the event of termination, other than by
the Company for Cause or material breach by FTI, you agree to pay us any earned
and unpaid amounts through the termination.
For purposes of this Engagement Contract, “Cause” shall mean if (i) any of the
officers or directors of the Company or the officers, directors, principals or
other management level employees of FTI is convicted of, admits guilt in a
written document filed with a court of competent jurisdiction to, or enters a
plea of nolo contendere to, an allegation of fraud, embezzlement,
misappropriation or any felony, (ii) any of the officers of the Company
willfully disobeys a lawful direction of the Board of Directors; or (iii) a
material breach of any of FTI’s or the Company’s material obligations under this
Engagement Contract which is not cured within thirty (30) days of the written
notice to breaching party describing in reasonable detail the nature of the
alleged breach.
If any provision of this Engagement Contract shall be invalid or unenforceable,
in whole or in part, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable, or shall be deemed excluded from this letter agreement, as the
case may require, and this letter agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or as if such provision had not been
originally incorporated herein, as applicable.
This Engagement Contract and each related confidentiality agreement constitute
the entire understanding between the parties with respect to the subject matter
and supercede all prior written and oral proposals, understandings, agreements
and/or representations, all of which are merged herein. Any amendment or
modification of this letter agreement shall be in writing and executed by each
of the parties hereto.

 



--------------------------------------------------------------------------------



 



10. Governing Law and Jurisdiction
This Engagement Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The Courts of New York shall
have exclusive jurisdiction in relation of any claim, dispute or difference
concerning the Engagement Agreement and any matter arising from it. The parties
hereto irrevocably waive any right they may have to object to any action being
brought in these Courts, to claim that the action has been brought to an
inconvenient forum or to claim that those Courts do not have jurisdiction.
11. Notice
All notices required or permitted to be delivered under this Engagement Contract
shall be sent, if to us, to the address set forth above, to the attention of
Greg Rayburn, and if to you, to the address for you set forth above, to the
attention of your General Counsel, or to such other name or address as may be
given in writing to the other party. All notices required or permitted to be
delivered under this Engagement Contract shall also be sent to the Board of
Directors to such addresses that are given in writing. All notices under the
Engagement Contract shall be sufficient if delivered by facsimile or overnight
mail. Any notice shall be deemed to be given only upon actual receipt.
12. All Other Agreements Superseded
This letter supersedes all previous proposals, letters of engagement,
undertakings, agreements, understandings, correspondence and other
communications, whether written or oral, regarding the Services including any
and all contracts and relationships that may exist or have existed to date
between FTI and the Company, and specifically including that certain engagement
letter between the Company and FTI dated January 29, 2008.
13. Continuation of Terms
The terms of the Engagement Contract that by their context are intended to be
performed after termination or expiration of this Engagement Contract, including
but not limited to, section 4 and section 7, are intended to survive such
termination or expiration and shall continue to bind all parties.
14. Citation of Engagement
Notwithstanding anything to the contrary contained herein, after the engagement
of FTI becomes a matter of public record, we shall have the right to disclose
our retention by the Company or the successful completion of its services
hereunder in marketing or promotional materials placed by FTI, at its own
expense, in financial and other newspapers or otherwise.

 



--------------------------------------------------------------------------------



 



15. Jay Alix & Associates Protocol
FTI and the Company specifically acknowledge the Jay Alix & Associates Protocol
(the “Protocol”) imposed by the United States Trustee and the United States
Bankruptcy Court barring a financial advisory firm from serving in multiple
roles on behalf of a debtor in possession in a Chapter 11 restructuring. FTI and
the Company acknowledge that in the event of a Chapter 11 filing on behalf of
the Company, the Protocol will apply such that an application to retain FTI as
COO pursuant to this Engagement Contract and the appropriate 11 U.S.C. Section
will likely be made. Thus, the Company engages FTI in a single capacity, solely
as COO, to provide the Services set forth herein, so as to comply (among other
things) with the Protocol.
[Remainder of page left intentionally blank.]

 



--------------------------------------------------------------------------------



 



     We look forward to working with you on this matter. Please sign and return
a copy of this letter signifying your agreement with the terms and provisions
herein. If you have any questions, please contact Greg Rayburn at (212)499-3622.

          Very truly yours,    
 
        FTI Consulting Inc.    
 
       
By
  /s/ Greg Rayburn    
 
 
 
Greg Rayburn    
 
  Senior Managing Director    
 
       
Date
  4/8/2008    
 
        Agreed by: Syntax-Brillian Corporation    
 
       
By
  /s/ James Li    
 
 
 
James Li    
 
  CEO    
 
       
Date
  4/8/2008    
 
       

 